DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Oath/Declaration
2.    The oath/declaration filed on 07/14/2020 is acceptable.
                                     Information Disclosure Statement
3.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 07/14/2020.
                         Examiner’s Statement of Reasons for Allowance
4.    Claims 1-33 are allowed.
5.    The following is an examiner’s statement of reasons or allowance:
        None of the prior art teaches a display device, comprising wherein the display panel includes a plurality of first subpixels disposed in the sensor area and a plurality of second subpixels disposed in the main area, and wherein the number of transistors of each of the plurality of first subpixels is different from the number of transistors of each of the plurality of second subpixels, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-31 are directly or indirectly depend on the independent claim 1.
      
        None of the prior art teaches a display device, comprising wherein the display panel includes a plurality of first subpixels which are disposed in the sensor area, a plurality of second subpixels which are disposed in the main area, first driving voltage lines which at least partially overlap with the plurality of first subpixels and the plurality 61of second subpixels and to which first driving voltages are applied. and a power supply connecting line connected to the first driving voltage lines. and wherein the power supply connecting line is disposed in a different layer from the first driving voltage lines, in combinations with the other structures as cited in the independent claim 32.
 
        None of the prior art teaches a display device, comprising second conductive lines connected to the first conductive lines in a wiring area between the light-transmitting area and the subpixels, wherein the first conductive lines are disposed in a different layer from the second conductive lines, in combinations with the other structures as cited in the independent claim 33.
                                                 Cited Prior Arts
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. LEE et al. (U.S. Publication No. 2018/0026080 A1), ADACHI et al. (U.S. Publication No. 2016/0365406 A1), LV et al. (U.S. Publication No. 2017/0294492 A1), and KIM et al. (U.S. Publication No. 2016/0163770 A1). 
                                                     Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892